
	
		I
		111th CONGRESS
		2d Session
		H. R. 5411
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2010
			Ms. Kosmas introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Commerce to establish an
		  early-stage business investment and incubation grant program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Early-Stage Business Investment and Incubation Act of
			 2010.
		2.Early-stage
			 business investment and incubation grant program
			(a)EstablishmentNot later than 60 days after the date of
			 enactment of this Act, the Secretary of Commerce shall establish an early-stage
			 business investment and incubation grant program (in this section referred to
			 as the program) to support the development of early-stage
			 businesses in targeted industries.
			(b)Grant
			 authority
				(1)In
			 generalIn carrying out the program, the Secretary is authorized
			 to make grants to covered business incubators.
				(2)Grant
			 amounts
					(A)Non-Federal
			 capital limitationA grant
			 made to a covered business incubator under the program may not be in an amount
			 that exceeds the amount of the incubator’s capital that—
						(i)is
			 not from a Federal source; and
						(ii)is
			 available for investment and incubation services on or before the date on which
			 a grant is drawn upon.
						(B)Aggregate amount
			 limitationThe aggregate
			 amount of all grants made to a covered business incubator under the program may
			 not exceed $5,000,000.
					(c)Grant award
			 processIn making a grant
			 under the program, the Secretary shall commit a grant amount to a covered
			 business incubator and the amount of each such commitment shall remain
			 available to be drawn upon by such incubator during the 5-year period beginning
			 on the date on which each such commitment is first drawn upon.
			(d)Use of
			 grant
				(1)In
			 generalA grant made under
			 the program may be used by a covered business incubator for the
			 following:
					(A)Making an
			 investment in an early-stage business in a targeted industry.
					(B)Providing
			 training, counseling, and other assistance to an early-stage business in a
			 targeted industry to support the development of the business.
					(C)Providing
			 purchased services to an early-stage business in a targeted industry.
					(D)Conducting due
			 diligence activities.
					(E)Meeting
			 operational expenses.
					(2)Limitations
					(A)Purchased
			 servicesNot more than 20
			 percent of the amount of a grant made to a covered business incubator under the
			 program may be used by the incubator to provide purchased services to an
			 early-stage business in a targeted industry.
					(B)Due diligence
			 activitiesNot more than 6
			 percent of the amount of a grant made to a covered business incubator under the
			 program may be used by the incubator to conduct due diligence
			 activities.
					(C)Operational
			 expensesNot more than 5
			 percent of the amount of a grant made to a covered business incubator under the
			 program may be used by the incubator to meet operational expenses.
					(3)Designation of
			 grant usesIn the application of a covered business incubator for
			 a grant under the program, the incubator shall notify the Secretary of the
			 percentage of the grant amount that will be used for each of the activities
			 described in subparagraphs (A) through (E) of paragraph (1) and provide a
			 detailed description of the activities to be undertaken.
				(e)Grant
			 conditions
				(1)Fund
			 ManagerAs a condition of
			 receiving a grant under the program, a covered business incubator shall
			 designate an individual as the fund manager for the grant amount, who shall
			 administer and be responsible to the Secretary for information with respect to
			 the grant amounts received.
				(2)Investment
			 committeeAs a condition of
			 receiving a grant under the program, a covered business incubator shall
			 establish an investment committee composed of not less than 5 individuals (3 of
			 whom may not be employed by or related to the incubator or an affiliate of the
			 incubator) that shall—
					(A)review proposals
			 for and advise the incubator on the use of grant funds;
					(B)provide letters of
			 support and reference to the Secretary with respect to proposals for the use of
			 grant funds by the incubator; and
					(C)submit periodic
			 reports to the Secretary on the results of activities carried out with grant
			 funds.
					(3)CollaboratorAs a condition of receiving a grant under
			 the program, a covered business incubator shall assign to each early-stage
			 business in a targeted industry that is assisted with grant amounts a
			 collaborator who shall be an individual not employed by or related to the
			 incubator or an affiliate of the incubator and who shall assist the incubator
			 in providing support to the business.
				(f)Federal share of
			 activitiesThe Federal share of the cost of an activity carried
			 out by a covered business incubator with the assistance of a grant under the
			 program shall not exceed 75 percent of such cost.
			(g)Monitoring and
			 evaluation
				(1)In
			 generalThe Secretary shall
			 assess the effectiveness of covered business incubators that receive a grant
			 under the program.
				(2)Data from
			 incubatorsNot later than 120 days after the date of receiving a
			 grant under the program, a covered business incubator shall provide to the
			 Secretary information on the activities of the incubator and on the businesses
			 assisted under the grant, including—
					(A)the number of jobs
			 created by the businesses;
					(B)the amount of taxes paid by the businesses
			 and the employees of the businesses; and
					(C)other data that,
			 as determined by the Secretary, may be used to measure the value of assistance
			 under the program.
					(h)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized to be appropriated to carry out the
			 program—
					(A)$250,000,000 for
			 the first full fiscal year beginning after the date of enactment of this Act;
			 and
					(B)such sums as may
			 be necessary for subsequent fiscal years.
					(2)Prohibition on
			 earmarksNone of the funds appropriated for the program may be
			 used for a congressional earmark as defined in clause 9(e) of rule XXI of the
			 Rules of the House of Representatives.
				(i)DefinitionsIn
			 this Act, the following definitions apply:
				(1)Covered business
			 incubatorThe term
			 covered business incubator means a public or private
			 not-for-profit organization, including an academic institution, that—
					(A)operates a program
			 providing assistance to early-stage business in targeted industries to support
			 the development of those businesses;
					(B)has a physical location and on-site
			 management for the program described under subparagraph (A); and
					(C)has procedures for
			 selecting businesses for and graduating businesses from the program described
			 under subparagraph (A).
					(2)Due diligence
			 activitiesThe term due
			 diligence activities means activities undertaken to analyze and assess
			 the desirability, value, and potential of an opportunity to provide assistance
			 to an early-stage business in a targeted industry.
				(3)Early-stage
			 business in a targeted industryThe term early-stage business in a
			 targeted industry means a small business concern that—
					(A)is domiciled in a
			 State;
					(B)has not generated gross annual revenues
			 exceeding $15,000,000 in any of the previous 3 years; and
					(C)is engaged
			 primarily in researching, developing, manufacturing, producing, or bringing to
			 market goods or services with respect to any of the following business
			 sectors:
						(i)Agricultural
			 technology.
						(ii)Energy
			 technology.
						(iii)Environmental
			 technology.
						(iv)Life science
			 technology.
						(v)Biotechnology.
						(vi)Information
			 technology.
						(vii)Digital
			 media.
						(viii)Clean
			 technology.
						(ix)Defense
			 technology.
						(x)Photonics
			 technology.
						(xi)Electronic
			 technology.
						(xii)Semiconductor
			 technology.
						(xiii)Material
			 science technology.
						(xiv)Aerospace.
						(xv)Communications.
						(xvi)Transportation.
						(4)Operational
			 expensesThe term operational expenses means the
			 costs of operating an incubator, including overhead and management
			 expenses.
				(5)Purchased
			 servicesThe term
			 purchased services means any training, counseling, or other
			 assistance provided to an early-stage business in a targeted industry that is
			 provided by a covered business incubator through an agreement with another
			 entity, and not by the incubator directly.
				(6)SecretaryThe terms Secretary and
			 Secretary of Commerce mean the Secretary of Commerce acting
			 through the Assistant Secretary of Commerce for Economic Development.
				(7)Small business
			 concernThe term small business concern has the
			 meaning given that term in section 3 of the Small Business Act (15 U.S.C.
			 632).
				
